Mr. JUSTICE CREBS delivered the opinion of the court: Defendant, Ollie Hammonds, after a jury trial in the Circuit Court of Madison County, was found guilty of the crimes of armed robbery and rape. He was sentenced to a term of not less than five nor more than nine years for armed robbery and to a term of not less than fifteen nor more than seventeen years for rape with the sentences to run concurrently. On this appeal defendant contends that he was not proved guilty beyond a reasonable doubt, that his in court identification was tainted by a prejudicial pre-trial showup, that he was denied a fair trial because of prejudicial testimony by a police officer, that he was not accorded trial by an impartial jury of his peers since there were no blacks on the jury, that the court erred in failing to strike a section of a particular jury instruction offered by the state, and finally that his sentence is excessive. After an examination of the record we have determined that no error of law appears, that an opinion would have no precedential value, and that the evidence is not so unsatisfactory as to leave a reasonable doubt as to defendant’s guilt. We do however believe that the sentence imposed for rape is not sufficiently indeterminate to offer the parole authorities the discretion they require if they are to be effective. We therefore reduce the minimum sentence for rape to a period of six years and in all other respects affirm in accordance with Supreme Court Rule 23. Ill. Rev. Stat., ch. 110A, sec. 23. Affirmed as modified. EBERSPACHER, P. J., and G. MORAN, J., concur.